 



Exhibit 10.2

      MERRILL LYNCH CAPITAL CORPORATION   CITIGROUP GLOBAL MARKETS INC. 4 World
Financial Center   388 Greenwich Street 250 Vesey Street   New York, New York
10013 New York, NY 10080    

GOLDMAN SACHS CREDIT PARTNERS L.P.
85 Broad Street
New York, New York 10004
May 11, 2007
Mylan Laboratories Inc.
1500 Corporate Drive
Canonsburg, Pennsylvania 15317
Re: Project Genius — Credit Facilities Commitment Letter
Ladies and Gentlemen:
          Mylan Laboratories Inc., a Pennsylvania corporation (“you” or the
“Company”), has advised Merrill Lynch Capital Corporation (“Merrill Lynch”),
Citigroup (as defined below) and Goldman Sachs Credit Partners L.P. (“GSCP” and
together with Merrill Lynch and Citigroup the “Commitment Parties” “we” or “us”)
that you intend to enter into an acquisition agreement (the “Acquisition
Agreement”) with the entities identified to us as Mastermind Generics Holdings
GmbH, Mastermind S.A., Mastermind Internationale Beteiligungs GmbH and
Mastermind (collectively referred to as the “Sellers”) pursuant to which,
subject to the terms set forth in the Acquisition Agreement, you would acquire
(the “Acquisition”) the business of Sellers previously identified to us and
described in the Acquisition Agreement (the “Acquired Business”). For purposes
of this Commitment Letter, “Citigroup” shall mean Citigroup Global Markets Inc.
(“CGMI”), Citibank, N.A., Citicorp USA, Inc., Citicorp North America, Inc.
and/or any of their affiliates as Citigroup shall determine to be appropriate to
provide the services contemplated herein.

         
 
   



--------------------------------------------------------------------------------



 



-2-

          In addition, you have advised us that, on the closing date of the
Acquisition (the “Closing Date”), you and your subsidiaries, and the Acquired
Business, will repay all indebtedness and preferred stock outstanding prior to
the Closing Date and terminate all commitments to make extensions of credit (the
“Refinancing”) under your and their existing indebtedness (the “Existing
Indebtedness”), other than the Company’s existing 1.25% Senior Convertible Notes
due 2012, the existing indebtedness of Matrix Laboratories Inc., indebtedness of
the Acquired Business that is outstanding on the Closing Date (“Acquired
Business Indebtedness”) and intercompany and other indebtedness reasonably
acceptable to the Commitment Parties (collectively, the “Indebtedness to Remain
Outstanding”).
          You have advised us that the consideration for the Acquisition and the
funds for the Refinancing and to pay related fees and expenses will be provided
from the following sources: (a) approximately $1,000,000,000 of cash on hand of
the Company; (b) not less than $2,850,000,000 in gross cash proceeds from
either, or a combination of, (A) the issuance (each, a “Notes Offering” and
together, the “Notes Offerings”) by the Company of (i) up to $2,100,000,000
aggregate principal amount of unsecured senior notes (the “Senior Notes”) due
not earlier than eight years from the date of issuance having no scheduled
principal payments prior to maturity and (ii) up to $750,000,000 aggregate
principal amount of unsecured senior convertible notes (the “Convertible Notes”
and, together with the Senior Notes, the “Notes”) due not earlier than eight
years from the date of issuance having no scheduled principal payments prior to
maturity or (B) the drawdown under an unsecured senior interim loan (the
“Interim Loan”) in an amount up to $2,850,000,000 which would be anticipated to
be refinanced with a combination of debt securities substantially similar to the
Notes (the “Take-out Securities”), with the amount of the Interim Loan to be
determined by the amount, if any, that $2,850,000,000 exceeds the aggregate
principal amount of the Notes issued on the Closing Date; and (c) borrowings
under new senior secured first lien credit facilities in the US dollar
equivalent amount of $4,850,000,000 (the “Senior Credit Facilities”; the Senior
Credit Facilities and the Interim Loan are collectively referred to as the
“Credit Facilities”).
          The Acquisition, the Notes Offerings (if consummated), the
Refinancing, the entering into and borrowings under the Credit Facilities by the
parties herein described and the other transactions contemplated hereby entered
into and consummated in connection with the Acquisition are herein referred to
as the “Transactions.”
          You have requested that each Commitment Party commit to provide a
portion of the Credit Facilities in order to finance the Transactions and to pay
certain related fees and expenses.
          Accordingly, subject to the terms and conditions set forth below, each
Commitment Party hereby severally agrees with you as follows:



--------------------------------------------------------------------------------



 



-3-

          1. Commitment. Upon the terms and subject to the conditions set forth
or referred to herein, in the Fee Letter (the “Fee Letter”) dated the date
hereof and delivered to you, the Senior Credit Facilities Summary of Terms and
Conditions attached hereto (and incorporated by reference herein) as Exhibit A
(the “Senior Term Sheet”) and the Interim Loan Summary of Terms and Conditions
attached hereto (and incorporated by reference herein) as Exhibit B (the
“Interim Loan Term Sheet” and, together with the Senior Term Sheet, the “Term
Sheets”), (i) Merrill Lynch hereby severally commits to provide to the Company
(x) 60% of the aggregate amount of each of the Senior Credit Facilities and
(y) 59.34% of the Interim Loan, (ii) Citigroup hereby severally commits to
provide to the Company (x) 30% of the aggregate amount of each of the Senior
Credit Facilities and (y) 24.74% of the Interim Loan and (iii) GSCP hereby
severally commits to provide to the Company (x) 10% of the aggregate amount of
each of the Senior Credit Facilities and (y) 15.92% of the Interim Loan. The
commitments of each of the Commitment Parties hereunder is subject to the
negotiation, execution and delivery of definitive documentation for the Credit
Facilities (the “Credit Documents”) reflecting the terms and conditions set
forth in the Term Sheets and in the Fee Letter. To the extent that a Notes
Offering is consummated prior to the Closing Date, the commitments of each
Commitment Party hereunder shall be reduced on the date of consummation thereof
on a pro rata basis in an aggregate amount equal to the aggregate gross proceeds
from the Notes covered thereby, first, in respect of the Interim Loan and
second, in respect of the Senior Credit Facilities (in amounts among the
tranches thereof as mutually agreed by the Arrangers (as defined below) and the
Company).
          2. Syndication. We reserve the right and intend, prior to or after the
execution of the Credit Documents, to syndicate all or a portion of our
commitments to one or more financial institutions reasonably acceptable to the
Company (together with the Commitment Parties, the “Lenders”). Merrill Lynch and
Citigroup shall serve as the sole and exclusive joint lead arrangers (the
“Arrangers”) and bookrunners for the Credit Facilities (with Merrill Lynch’s
name receiving “top left” placement on any marketing materials relating to the
Credit Facilities). The Arrangers (or their affiliates) will manage all aspects
of the syndication (in consultation with you), including decisions as to the
selection of potential Lenders reasonably acceptable to you to be approached and
when they will be approached, when their commitments will be accepted, which
Lenders will participate and the final allocations of the commitments among the
Lenders, and the Arrangers will exclusively perform all functions and exercise
all authority as customarily performed and exercised in such capacities,
including selecting counsel for the Lenders and negotiating the Credit
Documents. Any agent or arranger titles (including co-agents) awarded to other
Lenders will be determined by the Arrangers and be reasonably acceptable to you
and shall not entail any role with respect to the matters referred to in this
paragraph without the prior consent of the Arrangers and you. You agree that no
Lender will receive compensation outside the terms contained herein and in the
Fee Letter in order to obtain its commitment to participate in the Credit
Facilities unless you and we shall otherwise agree. Each of the Commitment
Parties



--------------------------------------------------------------------------------



 



-4-

acknowledges and agrees that its commitment is not conditioned upon a successful
syndication.
          You understand that we intend to commence the separate syndication of
each of the Credit Facilities promptly in syndications to be managed by the
Arrangers, and you agree actively to assist us in achieving a timely syndication
that is satisfactory to us. The syndication efforts will be accomplished by a
variety of means, including direct contact during the syndication between senior
management, advisors and affiliates of the Company on the one hand, and the
proposed Lenders on the other hand, and the Company hosting, with the Arrangers,
at least one meeting with prospective Lenders at such times and places as the
Arrangers may reasonably request. You agree to use your commercially reasonable
efforts to cause senior management, advisors and affiliates of the Acquired
Business to be available for any such meeting or contact. You agree to, upon our
request, (a) provide and use your commercially reasonable efforts to cause the
Acquired Business and your and its advisors to provide, to us all information
reasonably requested by us to successfully complete the syndication, including
the information and projections (including updated projections) contemplated
hereby, (b) assist and use your commercially reasonable efforts to cause your
advisors to assist, and use your commercially reasonable efforts to have the
Acquired Business assist, us in the preparation of a Confidential Information
Memorandum and other marketing materials relating to the Credit Facilities (to
be completed not later than 20 business days prior to the Closing Date to the
extent reasonably practicable) which is in form and substance reasonably
satisfactory to the Arrangers and suitable for use in a customary syndication of
bank financing with all financial statements (both audited and unaudited, which
shall be prepared in accordance with applicable Securities and Exchange
Commission requirements), information and projections relating to the Company,
the Acquired Business and their respective subsidiaries as deemed reasonably
necessary to be included therein by the Arrangers, and to use commercially
reasonable efforts to make available representatives of the Company and the
Acquired Business for meetings with prospective Lenders, (c) use commercially
reasonable efforts to obtain, at your expense, public ratings of each of the
Credit Facilities and the Notes from Moody’s Investors Service (“Moody’s”) and
Standard & Poor’s Ratings Group (“S&P”) and to participate actively in the
process of securing such ratings and (d) use commercially reasonable efforts to
provide to the Investment Banks (not later than 20 business days prior to the
Closing Date to the extent reasonably practicable) a printed preliminary
Rule 144A confidential offering memorandum relating to the issuance of the
Notes, which contains all financial statements and other data to be included
therein (including all audited financial statements and all unaudited financial
statements (each of which shall be prepared in accordance with applicable
Securities and Exchange Commission requirements and shall have undergone a SAS
100 (or equivalent) review) and all appropriate pro forma financial statements
prepared in accordance with, or reconciled to, generally accepted accounting
principles in the United States and prepared in accordance with Regulation S-X
under the Securities Act of 1933, as amended, and substantially all other data
(including selected financial data) that the Securities and Exchange Commission
would



--------------------------------------------------------------------------------



 



-5-

require in a registered offering of the Notes except as may otherwise be agreed
by the Investment Banks (and you will use commercially reasonable efforts to
provide the Investment Banks not less than 20 business days to market the Notes
prior to the Closing Date)). Notwithstanding the foregoing, (x) provision of the
foregoing within such timeframes or prior to the Closing Date shall not be a
condition to the Commitment Parties’ commitments hereunder and (y) your
obligations with respect to the delivery of financial statements, and data
derived therefrom, of the Acquired Business shall be limited to your using
commercially reasonable efforts to facilitate the preparation by the Sellers of
such financial statements and data. You also agree to use your commercially
reasonable efforts to ensure that our syndication efforts benefit materially
from the Acquired Business’s and your (and your affiliates’) existing lending
relationships. To ensure an orderly and effective syndication of each Facility,
you agree that, until the earlier of (i) termination of the syndication (as
determined by the Arrangers) and (ii) the Closing Date, you will ensure that,
other than such financing as has been disclosed to the Arrangers prior to the
date hereof, no competing issue of debt securities, commercial bank facilities
or other debt facilities of the Company or any of its subsidiaries is announced,
offered, placed or arranged, without the prior written consent of the Arrangers
(which consent shall be withheld only if the Arrangers reasonably determine that
such announcement, offering, placement or arrangement would be reasonably likely
to have a detrimental effect upon the syndication of the Credit Facilities or
the marketing of the Notes).
          3. Fees. As consideration for our commitment hereunder and our
agreement to arrange, manage, structure and syndicate the Credit Facilities, as
applicable, you agree to pay to us the fees as set forth in the Fee Letter.
          4. Conditions. Each Commitment Party’s commitment hereunder is subject
to the conditions set forth in the Term Sheets and in Annex I to this Commitment
Letter. For purposes of this Commitment Letter and the Term Sheets, the
“subsidiaries” of the Company shall, unless otherwise indicated, be deemed to
include those that will become subsidiaries of the Company in connection with
the Transactions. There shall be no conditions to each Commitment Party’s
commitment hereunder except those set forth in the Term Sheets and in Annex I to
this Commitment Letter.
          5. Information and Investigations. You hereby represent and covenant
that (a) all information and data concerning the Company or its subsidiaries or
affiliates (excluding financial projections and projected industry data) that
have been or will be made available by you or any of your subsidiaries or
affiliates, representatives or advisors to us or any Lender (whether prior to or
on or after the date hereof) in connection with the Transactions or filed with
the Securities and Exchange Commission and, to your knowledge, any such
information and data provided concerning the Sellers or their subsidiaries,
affiliates, representatives or advisors that have been or will be made available
by you or the Sellers or any of your or their respective subsidiaries or
affiliates, representatives or advisors to us or



--------------------------------------------------------------------------------



 



-6-

any Lender (the “Information”), does not and will not, taken as a whole, contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements contained therein not misleading in
light of the circumstances under which such statements are made, (b) all
financial projections and projected industry data concerning the Company and its
subsidiaries and the transactions contemplated hereby (the “Projections”) that
have been made or will be prepared by or on behalf of you or any of your
subsidiaries or officers (or by your representatives or advisors on your behalf)
and that have been or will be made available to us or any Lender in connection
with the transactions contemplated hereby have been and will be prepared in good
faith based upon assumptions believed by you to be reasonable at the time
provided. If you become aware that the foregoing representation is incorrect in
any material respect, you agree to use commercially reasonable efforts to
supplement the Information and the Projections from time to time until the
Closing Date so that the representation and covenant in the preceding sentence
remain correct in all material respects. In syndicating the Credit Facilities we
will be entitled to use and rely primarily on the Information and the
Projections without responsibility for independent check or verification
thereof.
          You hereby acknowledge that (a) the Arrangers will make available
Information and Projections to the proposed syndicate of Lenders by posting such
Information and Projections on IntraLinks, SyndTrak Online or similar electronic
means and (b) certain of the Lenders may be “public side” Lenders (i.e. Lenders
that do not wish to receive material non-public information with respect to the
Company, its subsidiaries or its securities) (each, a “Public Lender”). You
agree to assist us in preparing an additional version of the Confidential
Information Memorandum to be used by Public Lenders that does not contain any
material non-public information. It is understood that in connection with your
assistance described above, authorization letters will be included in any
Confidential Information Memorandum that authorize the distribution of the
Confidential Information Memorandum to prospective Lenders, containing a
representation to the Arrangers that the public-side version does not include
material non-public information about the Company, its subsidiaries or its
securities. You agree to identify that portion of the Information that may be
distributed to the Public Lenders as “PUBLIC”. You acknowledge and agree that
the following documents may be distributed to Public Lenders (unless you
promptly notify us otherwise): (a) drafts and final definitive documentation
with respect to the Credit Facilities; (b) administrative materials prepared by
the Agents for prospective Lenders (such as a lender meeting invitation,
allocations and funding and closing memoranda); and (c) notification of changes
in the terms of the Credit Facilities.
          6. Indemnification. You agree (i) to indemnify and hold harmless each
Commitment Party and each of the other Lenders and their respective officers,
directors, employees, affiliates, agents and controlling persons (each
Commitment Party and each such other person being an “Indemnified Party”) from
and against any and all losses, claims, damages, liabilities and related
reasonable out-of-pocket costs and expenses, joint or several,



--------------------------------------------------------------------------------



 



-7-

to which any Indemnified Party becomes subject under any applicable law, or
otherwise, in each case, related to or arising out of or in connection with this
Commitment Letter, the Fee Letter, the Term Sheets, the Credit Facilities, the
loans under the Credit Facilities, the use of proceeds of any such loan, any of
the Transactions or any related transaction and the performance by any
Indemnified Party of the services contemplated hereby and will reimburse each
Indemnified Party for any and all reasonable out-of-pocket expenses (including
reasonable fees and expenses of a single counsel; provided that reasonable fees
and expenses of additional counsel shall be reimbursed in the event of conflict
or a need for local and/or regulatory counsel) promptly following written demand
in connection with the investigation of, preparation for or defense of, or
appearance as a witness in, any pending or threatened claim or any action or
proceeding arising therefrom, whether or not such Indemnified Party is a party
and whether or not such claim, action or proceeding is initiated or brought by
or on behalf of the Sellers, your or their security holders or affiliates or
other persons (other than you) and whether or not any of the Transactions are
consummated or this Commitment Letter is terminated, except to the extent
determined by a final judgment of a court of competent jurisdiction to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnified Party or its officers, directors, employees, affiliates, agents or
controlling persons and (ii) not to assert any claim against any Indemnified
Party for consequential, indirect, special, punitive or exemplary damages on any
theory of liability in connection in any way with the Transactions or this
Commitment Letter. No Indemnified Party shall be liable to you for any damages
arising from the unauthorized use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with the Credit Documents
or the transactions contemplated hereby or thereby, except to the extent
determined by a final judgment of a court of competent jurisdiction to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnified Party or its officers, directors, employees, affiliates, agents or
controlling persons.
          You agree that, without our prior written consent (not to be
unreasonably withheld), neither you nor any of your subsidiaries will settle,
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding in respect of which indemnification has been or
could be sought under the indemnification provisions hereof (if an Indemnified
Party is an actual or potential party to such claim, action or proceeding),
unless such settlement, compromise or consent (i) includes an unconditional
written release in form and substance reasonably satisfactory to the Indemnified
Parties of each Indemnified Party from all liability arising out of such claim,
action or proceeding and (ii) does not include any statement as to or an
admission of fault, culpability or failure to act by or on behalf of any
Indemnified Party.
          7. Expenses. In the event you execute a definitive Acquisition
Agreement with the Sellers, except as otherwise contemplated in the Engagement
Letter, you agree to reimburse us and our affiliates for our and their
reasonable out-of-pocket expenses on the



--------------------------------------------------------------------------------



 



-8-

Closing Date or, if the Closing Date does not occur, within 15 days after the
termination of our commitments hereunder (including, without limitation, all
reasonable due diligence investigation expenses, Syndtrak or IntraLinks
expenses, fees of consultants engaged with your consent (not to be unreasonably
withheld), syndication expenses (including printing, distribution, and bank
meetings), appraisal and valuation fees and expenses, travel expenses,
duplication fees and expenses, search fees and the reasonable fees,
disbursements and other charges of a single counsel (provided that the
reasonable fees, disbursements and other charges of additional counsel shall be
reimbursed in the event of a need for local and/or regulatory counsel) and any
sales, use or similar taxes (and any additions to such taxes) related to any of
the foregoing) incurred in connection with the negotiation, preparation,
execution and delivery, waiver by the Commitment Parties or modification
requested by the Company, collection and enforcement of this Commitment Letter,
the Term Sheets, the Fee Letter and the Credit Documents in connection therewith
and whether or not such fees and expenses are incurred before or after the date
hereof or any loan documentation is entered into or the Transactions are
consummated or any extensions of credit are made under the Credit Facilities or
this Commitment Letter is terminated or expires. We agree, that upon request but
not more frequently than monthly, we will provide estimates of expenses incurred
subject to this Section 7.
          8. Confidentiality. This Commitment Letter, the Term Sheets, the
contents of any of the foregoing and our and/or our affiliates’ activities
pursuant hereto or thereto are confidential and shall not be disclosed by or on
behalf of you or any of your affiliates to any person without our prior written
consent, except that you may disclose (i) this Commitment Letter, the Term
Sheets and the Fee Letter to your affiliates and your and their respective
officers, directors, employees, accountants, attorneys and advisors on a
confidential need-to-know basis, (ii) this Commitment Letter, the Term Sheets
and a redacted version of the Fee Letter (with fees and other information
reasonably requested by us omitted) on a confidential basis to the Sellers and
their officers, directors, employees, accountants, attorneys and advisors in
connection with the Transactions, (iii) this Commitment Letter, the Term Sheets
and the Fee Letter to the extent required in any Securities and Exchange
Commission and other regulatory filings, (iv) this Commitment Letter, the Term
Sheets and the Fee Letter upon the request of any regulatory authority having
jurisdiction over you, (v) this Commitment Letter and the Term Sheets to rating
agencies and (vi) this Commitment Letter, the Term Sheets and the Fee Letter, to
the extent required by applicable law, compulsory legal process or rules of any
securities exchange; provided, however, that in the event of any such compulsory
legal process you agree to give us prompt notice thereof (to the extent
permitted thereby). Except as set forth below, you agree that you will permit us
to review and approve (such approval not to be unreasonably withheld or delayed)
any reference to any of us or any of our affiliates in connection with the
Credit Facilities or the transactions contemplated hereby contained in any press
release or similar public disclosure prior to public release.



--------------------------------------------------------------------------------



 



-9-

          Each Commitment Party agrees on behalf of itself and each of their
affiliates to use all non-public information provided to it or them by or on
behalf of the Company, it subsidiaries or the Acquired Business solely for the
purpose of providing the services which are the subject of this letter agreement
and to treat confidentially such information in accordance with its or their
customary practices. Notwithstanding the foregoing, you further agree that we
and our affiliates may share information concerning you and your affiliates
among ourselves solely in connection with the performance of our services
hereunder and the evaluation and consummation of the transactions contemplated
hereby; provided, however, that nothing herein shall prevent any Commitment
Party or its affiliates from disclosing any such information (i) subject to
confidentiality agreements reasonably satisfactory to you, to Lenders, potential
lenders or participants in connection with the syndication of the Credit
Facilities, (ii) on a confidential basis, to any rating agency, (iii) pursuant
to the order of any court or administrative agency or in any pending legal or
administrative proceeding (including to establish a due diligence defense) or as
otherwise required by applicable law or compulsory legal process; provided,
however, that in the event of any such compulsory legal process the applicable
Commitment Party agrees to give you prompt notice thereof (to the extent
permitted thereby), (iv) upon the request or demand of any regulatory authority
having jurisdiction over such Commitment Party or any of its affiliates, (v) to
the extent that such information was or becomes publicly available other than by
reason of disclosure by any Commitment Party or any of its affiliates in
violation of this agreement or was or becomes available to such Commitment Party
or any of its affiliates from a source which is not known by such Commitment
Party to be subject to a confidentiality obligation to you (including
information that is independently developed by any Commitment Party) or (vi) on
a confidential basis, to the affiliates of such Commitment Party and its and
their respective employees, legal counsel, independent auditors and other
experts or agents who need to know such information in connection with the
Transactions or any other services provided by such Commitment Party or any of
its affiliates to you and your subsidiaries and affiliates; provided such
persons have agreed to maintain the confidentiality of such information.
          9. Termination. Each Commitment Party’s commitment hereunder shall
terminate in its entirety (A) on the date that is 270 days after the date the
Acquisition Agreement is notarized or (B) on the date of execution and delivery
of the Credit Documents by the Company and the Lenders. Notwithstanding the
foregoing, the provisions of Sections 2, 6, 7, 8, 10 and 11 hereof shall survive
any termination pursuant to this Section 9; provided, however, that such
provisions hereof relating to indemnity and the payment of expenses shall be
superseded by the provisions of the Credit Documents upon the effectiveness
thereof.
          10. Assignment; No Fiduciary Duty, etc. This Commitment Letter and our
commitment hereunder shall not be assignable by any party hereto without the
prior written consent of the other parties hereto, and any attempted assignment
shall be void and of no effect; provided, however, that nothing contained in
this Section 10 shall prohibit any of us (in our sole discretion) from
performing any of our duties hereunder through any of our



--------------------------------------------------------------------------------



 



-10-

respective affiliates, and you will owe any related duties (including those set
forth in Section 2 above) to any such affiliate; provided, further, that no such
assignment shall release any of us from our respective obligations to perform
such duties and to fund our respective commitments hereunder until such time as
the Credit Facilities are funded by the related assignee in accordance with the
terms hereof. This Commitment Letter is solely for the benefit of the parties
hereto and does not confer any benefits upon, or create any rights in favor of,
any other person.
          In connection with all aspects of each transaction contemplated by
this Commitment Letter, you acknowledge and agree, and acknowledge your
affiliates’ understanding, that (i) each transaction contemplated by this
Commitment Letter is an arm’s-length commercial transaction, between the
Company, on the one hand, and the Commitment Parties, on the other hand, (ii) in
connection with each such transaction and the process leading thereto each
Commitment Party will act solely as a principal and not as agent or fiduciary of
the Company or any of its stockholders, affiliates, creditors, employees or any
other party, (iii) no Commitment Party will assume an advisory or fiduciary
responsibility in favor of the Company or any of its affiliates with respect to
any of the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Commitment Party has advised or is currently
advising the Company on other matters) and no Commitment Party will have any
obligation to the Company or any of its affiliates with respect to the
transactions contemplated in this Commitment Letter except the obligations
expressly set forth herein, (iv) each Commitment Party may be engaged in a broad
range of transactions that involve interests that differ from those of the
Company and its affiliates, and (v) no Commitment Party has provided or will
provide and legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby and the Company has consulted and will
consult its own legal, accounting, regulatory, and tax advisors to the extent it
deems appropriate. The matters set forth in this Commitment Letter reflect an
arm’s-length commercial transaction between you, on the one hand, and the
Commitment Parties, on the other hand. You agree not to assert any claims that
you may have against any Commitment Party based on any breach or alleged breach
of fiduciary duty.
          11. Governing Law; Waiver of Jury Trial. This Commitment Letter shall
be governed by, and construed in accordance with, the laws of the State of New
York. Each of the parties hereto waives all right to trial by jury in any
action, proceeding or counterclaim (whether based upon contract, tort or
otherwise) related to or arising out of any of the Transactions or the other
transactions contemplated hereby, or the performance by us or any of our
affiliates of the services contemplated hereby.
          12. Amendments; Counterparts; etc. No amendment or waiver of any
provision hereof or of the Term Sheets shall be effective unless in writing and
signed by the parties hereto and then only in the specific instance and for the
specific purpose for which given. This Commitment Letter, the Term Sheets and
the Fee Letter are the only agreements



--------------------------------------------------------------------------------



 



-11-

between the parties hereto with respect to the matters contemplated hereby and
thereby and set forth the entire understanding of the parties with respect
thereto. This Commitment Letter may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart by
telecopier shall be effective as delivery of a manually executed counterpart.
          13. Patriot Act. We hereby notify you that pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “Patriot Act”), the Lenders may be required to
obtain, verify and record information that identifies each borrower and the
other obligors under the Credit Facilities, which information includes the name,
address and tax identification number and other information regarding them that
will allow such Lender to identify them in accordance with the Patriot Act. This
notice is given in accordance with the requirements of the Patriot Act and is
effective as to the Lenders.
          14. Public Announcements; Notices. Without your consent (not to be
unreasonably withheld), we may not publicly announce the capacities in which we
or our affiliates have acted hereunder (except for public announcements required
by applicable law or compulsory legal process; provided, however, that in the
event of any such compulsory legal process we agree to give you prompt notice
thereof (to the extent permitted thereby)). Any notice given pursuant hereto
shall be mailed or hand delivered in writing, if to (i) you, at your address set
forth on page one hereof, Attention: Edward J. Borkowski, Chief Financial
Officer, with a copy to Mark I. Greene, Esq., at Cravath Swaine & Moore LLP,
Worldwide Plaza, 825 Eighth Avenue, New York, New York 10019; and (ii) the
Commitment Parties, (x) Merrill Lynch, at World Financial Center, North Tower,
250 Vesey Street, New York, New York 10080, Attention: Sarang Gadkari,
(y) Citigroup, at 388 Greenwich Street, New York, New York 10013, Attention:
John Peruzzi and (z) GSCP, 85 Broad Street, New York, New York 10004, Attention:
Christina Minnis, in each case, with a copy to Jonathan Schaffzin, Esq., at
Cahill Gordon & Reindel llp, 80 Pine Street, New York, New York 10005.
          Please confirm that the foregoing correctly sets forth our agreement
of the terms hereof and the Fee Letter by signing and returning to the
Commitment Parties the duplicate copy of this letter and the Fee Letter enclosed
herewith. Unless we receive your executed duplicate copies hereof and thereof by
5:00 p.m., New York City time, on June 15, 2007, our commitment hereunder will
expire at such time.
(Signature Page Follows)



--------------------------------------------------------------------------------



 



-12-

          We are pleased to have this opportunity and we look forward to working
with you on this transaction.

                  Very truly yours,    
 
                MERRILL LYNCH CAPITAL CORPORATION    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                CITIGROUP GLOBAL MARKETS INC.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                GOLDMAN SACHS CREDIT PARTNERS L.P.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Accepted and agreed to as of
the date first written above:
MYLAN LABORATORIES INC.

         
By:
       
 
 
 
Name:
Title:    



--------------------------------------------------------------------------------



 



 

Annex I
Project Genius
Summary of Additional Conditions Precedent
          Each Commitment Party’s commitment in respect of the Credit Facilities
and the initial borrowing under each of the Credit Facilities shall be subject
to the following conditions precedent:
          1. The Acquisition shall be consummated substantially concurrently
with the initial funding of the Facilities in all material respects in
accordance with the terms of the Acquisition Agreement without waiver or
amendment of any material provisions thereof (other than such waivers or
amendments as are not, taken as a whole, materially adverse to the Lenders)
unless consented to by the Arrangers, which consent shall not be unreasonably
withheld, conditioned or delayed.
          2. With respect to (A) the Senior Credit Facilities, simultaneously
with the making of the initial loans thereunder, the Notes Offerings and/or
drawdowns of the Interim Loan shall be consummated for gross proceeds of not
less than $2,850,000,000, on terms and conditions and pursuant to documentation
consistent in all material respects with the Commitment Letter and (B) the
Interim Loan, the Company shall have entered into the Senior Credit Facilities
with Merrill Lynch providing for a commitments in the US dollar equivalent of
$4,850,000,000 under the Senior Credit Facilities, on terms and conditions and
pursuant to documentation consistent in all material respects with the
Commitment Letter.
          3. The Company shall have executed and delivered the Engagement Letter
with one or more investment banks (the “Investment Banks”) reasonably acceptable
to the Commitment Parties.
          4. The Company and its subsidiaries shall have outstanding no
indebtedness or preferred stock (or direct or indirect guarantee or other credit
support in respect thereof) other than the Loans, the Notes or the Interim Loan
and the Indebtedness to Remain Outstanding (and the Credit Facilities shall
provide that, to the extent any Acquired Business Indebtedness that constitutes
Financial Debt (as defined in the Acquisition Agreement) is to remain
outstanding following the Closing Date, the Company shall, in an aggregate
amount equal to the aggregate principal amount of such Acquired Business
Indebtedness to remain outstanding, (i) reduce the aggregate principal amount of
the Interim Loan borrowed on the Closing Date and/or (ii) within 60 days
following the Closing Date, prepay such Acquired Business Indebtedness or a
portion of the Interim Loan); provided, however, that if any Acquired Business
Indebtedness that constitutes Financial Debt (as defined in the Acquisition
Agreement) to remain outstanding following the Closing Date is secured
indebtedness, the Arrangers shall have the right to require that any such
reduction or prepayment shall reduce the Term Loan Facilities rather than the
Interim Loan.



--------------------------------------------------------------------------------



 



 

          5. The delivery, on or prior to the Closing Date, of a certificate on
behalf of the Company from the chief financial officer of the Company with
respect to the solvency (on a consolidated basis) of the Company and its
subsidiaries, taken as a whole, immediately after the consummation of the
Transactions to occur on the Closing Date.
          6. The Credit Documents shall have been executed and delivered by each
Credit Party in form and substance reasonably acceptable to the Commitment
Parties. The Administrative Agent shall have received reasonably satisfactory
borrowing certificates and other customary closing certificates and opinions and
the Commitment Parties shall have received all documentation and other
information which the Commitment Parties are required to obtain under the
PATRIOT Act and with respect to any foreign borrowers under the Credit
Facilities, similar “know your customer” requirements applicable under the laws
of the jurisdiction of such foreign borrowers. Except as set forth below, all
representations and warranties of the Company and its subsidiaries set forth in
the Credit Documents shall be true and correct in all material respects (other
than any representations and warranties qualified by materiality standards), no
bankruptcy default or bankruptcy event of default under the Credit Documents
shall have occurred and be continuing and the Administrative Agent, for the
benefit of the applicable secured parties under the Credit Documents, shall have
a valid security interests in the assets or equity interests, as the case may
be, described under “—Security” in the Senior Term Sheet. Notwithstanding
anything in the Commitment Letter, the Term Sheets, the Fee Letter, the Credit
Documents or any other letter agreement or other undertaking concerning the
financing of the transactions contemplated hereby to the contrary, (i) the only
representations relating to the Company, the Acquired Business, their
subsidiaries and their businesses the making of which shall be a condition to
availability of the Credit Facilities on the Closing Date shall be (A) such of
the representations relating to the Acquired Business in the Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that the Company has the right to terminate its obligations under the
Acquisition Agreement as a result of a breach of such representations in the
Acquisition Agreement and (B) the Specified Representations (as defined below)
and (ii) the terms of the Credit Documents shall be in a form such that they do
not impair availability of the Credit Facilities on the Closing Date if the
conditions set forth herein and in the Term Sheets are satisfied (it being
understood that, to the extent any guarantee or collateral referred to in the
Term Sheets under “Guarantors” and “Security” is not provided on the Closing
Date (other than the pledge and perfection of assets with respect to which a
lien may be perfected by delivery (for stock of domestic subsidiaries only) of
stock certificates or the filing of financing statements under the Uniform
Commercial Code) after the Company’s use of commercially reasonable efforts to
do so (including as a result of the need to complete any “white wash” procedures
prior to providing such guarantees or collateral), the delivery of such
guarantee and/or collateral shall not constitute a condition precedent to the
availability of the Credit Facilities on the Closing Date but shall be required
to be delivered after the Closing Date pursuant to arrangements to be mutually
agreed). For purposes hereof, “Specified Representations” means the
representations and warranties of the Company and its subsidiaries set forth in
the Term Sheets relating to due authorization of the Credit Documents, corporate
power and authority and the enforceability of the Credit Documents, in each case
as they relate to the entering into
-2-



--------------------------------------------------------------------------------



 



 

and performance of the Credit Documents, Federal Reserve margin regulations and
the Investment Company Act.
-3-



--------------------------------------------------------------------------------



 



 

      CONFIDENTIAL   EXHIBIT A

SENIOR CREDIT FACILITIES
SUMMARY OF TERMS AND CONDITIONS a

     
Borrower:
  With respect to the US Term Loan Facility and the Revolving Facility, Mylan
Laboratories Inc. (“US Borrower”). With respect to the Euro Term Loan, a
European subsidiary of the US Borrower to be mutually agreed (the “Euro
Borrower” and, together with the US Borrower, the “Borrowers”). If requested by
the US Borrower, one or more additional borrowers (including non-U.S. borrowers)
may be added on terms and conditions to be mutually agreed between the US
Borrower and the Lead Arrangers.
 
   
Joint Lead Arrangers and Bookrunners:
  Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Citigroup Global Markets Inc. (the “Lead Arrangers”).
 
   
Administrative Agent:
  A financial institution to be agreed by the US Borrower and Merrill Lynch (the
“Administrative Agent”).
 
   
Syndication Agent:
  Merrill Lynch Capital Corporation (or one of its affiliates).
 
   
Lenders:
  Merrill Lynch Capital Corporation (or one of its affiliates), Citigroup,
Goldman Sachs Credit Partners L.P. and a syndicate of financial institutions
(the “Lenders”) arranged by the Lead Arrangers and reasonably acceptable to the
US Borrower.

 

a   Capitalized terms used herein and not defined shall have the meanings
assigned to such terms in the attached Credit Facilities Commitment Letter (the
“Commitment Letter”).

[SENIOR CREDIT FACILITIES]



--------------------------------------------------------------------------------



 



-2-

     
Credit Facilities:
  Senior secured credit facilities (the “Credit Facilities”) in an aggregate
principal amount of up to $4,850.0 million, such Credit Facilities comprising:

(A) Term Loan Facilities. Term loan facilities in an aggregate principal amount
equal to the U.S. dollar equivalent of $4,100.0 million (the “Term Loan
Facilities”) divided between (i) a senior secured tranche A term loan of
$500.0 million in US Dollars (the “US Tranche A Term Loan Facility”), (ii) a
senior secured tranche B term loan of $2,000.0 million in US Dollars (the “US
Tranche B Term Loan Facility” and together with the US Tranche A Term Loan
Facility, the “US Term Loan Facilities”) and (iii) a senior secured tranche B
term loan in the U.S. dollar equivalent of $1,600.0 million in Euros (the “Euro
Term Loan Facility” and together with the US Term Loan Facilities, the “Term
Loan Facilities”).
(B) Revolving Facility. A revolving credit facility in an aggregate principal
amount of $750.0 million in US Dollars (the “Revolving Facility”). Loans under
the Revolving Facility are herein referred to as “Revolving Loans”; the Term
Loans and the Revolving Loans are herein referred to collectively as “Loans”. An
amount to be agreed shall be available to a European subsidiary of US Borrower
under the Revolving Facility in Euros, Pounds Sterling and other currencies to
be agreed, in which such case such amount shall be guaranteed by the Euro
Guarantors on the same basis as the Euro Guarantees. An amount to be agreed of
the Revolving Facility will be available as a letter of credit subfacility and
as a swing line subfacility.

     
Incremental Facility:
  The US Borrower shall be entitled to incur additional term loan commitments or
increases in the amount of the commitments under the Revolving Facility (the
“Incremental Commitments”) in an aggregate principal amount of up to
$500,000,000 from Lenders or other financial institutions designated by the US
Borrower and

[SENIOR CREDIT FACILITIES]



--------------------------------------------------------------------------------



 



-3-

     
 
  reasonably acceptable to the Administrative Agent; provided that (i) no event
of default or default exists or would exist after giving effect thereto,
(ii) after giving effect to the borrowing in full under such Incremental
Commitments, the US Borrower would be in pro forma compliance as of the most
recently ended fiscal quarter for which financial statements are available with
the financial covenant described under “—Financial Covenant” (as such covenant
is in effect on the Closing Date and whether or not such covenant has been
amended or waived), (iii) any Incremental Commitments that are revolving
commitments shall be of the same class as the commitments under the Revolving
Facility in effect on the Closing Date, (iv) the maturity date of any term loans
pursuant to any Incremental Commitments shall be no earlier than the maturity
date of the US Tranche B Term Loan Facility, (iv) the average life to maturity
of any term loans pursuant to any Incremental Commitments shall be no shorter
than the average life to maturity of the loans under the US Tranche B Term Loan
Facility, (vi) in the case of term loans under any Incremental Commitments, the
other terms and documentation in respect thereof, to the extent not materially
consistent with the US Tranche B Term Loan Facility shall otherwise be
reasonably satisfactory to the Administrative Agent. No existing Lender shall
have any obligation to provide any Incremental Commitments.
 
   
Documentation:
  Usual for facilities and transactions of this type and reasonably acceptable
to Borrowers and the Lead Arrangers. The documentation for the Credit Facilities
will include, among others, a credit agreement (based on the existing credit
agreement of the US Borrower with modifications contemplated hereby and other
modifications to be reasonably agreed for comparable financing transactions)
(the “Credit Agreement”), guarantees and, to the extent required under
“—Security” below, appropriate pledge, security interest, mortgage and other
collateral documents (collectively, the “Credit Documents”). The US Borrower and
the US Guarantors (as defined below under “Guarantors”) are herein referred to
as the “US Credit Parties” and individually referred to as a “US Credit Party”.

[SENIOR CREDIT FACILITIES]



--------------------------------------------------------------------------------



 



-4-

     
 
  The Euro Borrower and the Euro Guarantors (as defined below under
“—Guarantors”) are herein referred to as the “Euro Credit Parties” and
individually referred to as a “Euro Credit Party”. The US Credit Parties and
Euro Credit Parties are collectively referred to herein as the “Credit Parties”
and individually referred to herein as a “Credit Party”.
 
   
Transactions:
  As described in the Commitment Letter.
 
   
Availability/Purpose:
  (A) Term Loan Facilities. The Term Loan Facilities will be available in single
drawing on the Closing Date to finance the Acquisition and the Refinancing and
to pay related fees and expenses. Loans under the Term Loan Facilities that are
repaid or prepaid may not be reborrowed.
 
   
 
  (B) Revolving Facility. The Revolving Facility will be available for working
capital and general corporate purposes, including permitted acquisitions, on a
fully revolving basis, subject to the terms and conditions set forth in the
Credit Documents, in the form of revolving loans, swing line loans and letters
of credit on and after the Closing Date until the date that is 6 years after the
Closing Date (the “R/C Maturity Date”).
 
   
Guarantors:
  Each of US Borrower’s direct and indirect wholly owned domestic subsidiaries
existing on the Closing Date or thereafter created or acquired (subject to
exceptions that may be agreed upon with respect to immaterial subsidiaries and
excluding American Triumvirate Insurance Company and any domestic subsidiary
that (i) serves solely as a holding company for foreign subsidiaries and
(ii) has not incurred any third party indebtedness (other than guarantees of
indebtedness of its subsidiaries) (any such subsidiary, a “Foreign Holding
Company”)) shall unconditionally guarantee, on a joint and several basis, all
obligations of the US Borrower and the Euro Borrower under the Credit Facilities
and under each interest rate protection agreement and cash management
arrangement entered into with a person that is or was a Lender or an affiliate
of a Lender at the time such agreement or

[SENIOR CREDIT FACILITIES]



--------------------------------------------------------------------------------



 



-5-

     
 
  arrangement was entered into (“US Guarantors”, with their guarantees referred
to herein as “US Guarantees”). Additionally, the US Borrower, each Foreign
Holding Company and each of the Euro Borrower’s direct and indirect wholly owned
subsidiaries formed under the laws of the jurisdiction of organization of the
Euro Borrower and such other jurisdictions as may be mutually agreed, existing
on the Closing Date or thereafter created or acquired (subject to exceptions
that may be agreed upon with respect to immaterial subsidiaries), shall
unconditionally guarantee, on a joint and several basis, all obligations of the
Euro Borrower under the Credit Facilities (the “Euro Guarantors”, with their
guarantees referred to as the “Euro Guarantees” and, together with the US
Guarantees, the “Guarantees”), except to the extent a guaranty thereby could
reasonably be expected to result in adverse tax consequences, is prohibited or
limited by law, including financial assistance rules (subject to compliance with
whitewash procedures), would result in a breach of the fiduciary duties of the
directors of such subsidiary, could reasonably be expected to result in personal
or criminal liability of any director or where the cost of complying with legal
requirements to obtain such guarantee are, in the reasonable determination of
the Lead Arrangers (in consultation with the US Borrower), excessive in relation
to the value to be afforded thereby. Each US Guarantor and Euro Guarantor is
herein referred to as a “Guarantor” and its guarantee is referred to herein as a
“Guarantee”. The US Guarantors and Euro Guarantors are herein referred to
collectively as the “Guarantors”.
 
   
Security:
  The Credit Facilities, the US Guarantees, and cash management arrangements and
the obligations of the US Borrower under each interest rate protection agreement
entered into with a person that is or was a Lender or any affiliate of a Lender
at the time such arrangement or agreement was entered into will be secured by
(A) a perfected lien on, and pledge of, all of the capital stock of each of the
direct subsidiaries of the US Credit Parties existing on the Closing Date or
thereafter created or acquired (such pledge, to the extent securing any

[SENIOR CREDIT FACILITIES]



--------------------------------------------------------------------------------



 



-6-

     
 
  obligations in respect of the US Facilities, to be limited to 65% of the
outstanding voting stock of (x) any “controlled foreign corporation” as defined
in Section 956 of the Internal Revenue Code and (y) any Foreign Holding Company)
and, (B) a perfected lien on, and security interest in, all of the tangible and
intangible properties and assets (including all contract rights, material owned
real property interests, patents, trademarks, trade names, equipment and
proceeds of the foregoing) of each US Credit Party (collectively, the “US
Collateral”). Additionally, the Euro Credit Facilities and the Euro Guarantees
will be secured by (A) a perfected lien on, and pledge of, all of the capital
stock of each of the direct subsidiaries of the Euro Credit Parties existing on
the Closing Date or thereafter created or acquired and, (B) a perfected lien on,
and security interest in, all of the tangible and intangible properties and
assets (including all contract rights, material owned real property interests,
patents, trademarks, trade names, equipment and proceeds of the foregoing) of
each Euro Credit Party (collectively, the “Euro Collateral” and, together with
the US Collateral, the “Collateral”). Notwithstanding the foregoing, the Euro
Collateral will not include assets to the extent the granting of security over
such assets is prohibited or limited by law, including financial assistance
rules (subject to compliance with whitewash procedures), would result in a
breach of the fiduciary duties of the directors of the applicable Euro Credit
Party or could reasonably be expected to result in personal or criminal
liability of any director. All such security interests will, to the extent
required as provided above, be created pursuant to documentation reasonably
satisfactory in all respects to the Lead Arrangers.
 
   
 
  Notwithstanding anything to the contrary contained herein, the US Collateral
and the Euro Collateral shall exclude the following: (i) all leasehold interests
(to the extent that mortgages would be required), (ii) motor vehicles and other
assets subject to certificates of title, letter of credit rights and commercial
tort claims (except for certain commercial tort claims subject to the
requirements of the creation and perfection of security interests covenant on
after-acquired

[SENIOR CREDIT FACILITIES]



--------------------------------------------------------------------------------



 



-7-

     
 
  property), (iii) pledges and security interests prohibited or (to the extent)
limited by law and certain agreements (including capital leases, purchase money
indebtedness and licenses) (other than prohibitions overridden by the UCC), (iv)
assets requiring perfection through control agreements, (v) assets to the extent
the granting of security over such assets could reasonably be expected to result
in adverse tax consequences as determined by the US Borrower, and (vi) those
properties and assets as to which the Lead Arrangers reasonably determine that
the costs of obtaining such security interest or perfection thereof are
excessive in relation to the practical benefit to the Lenders of the security
interest to be afforded thereby (it being understood that none of the foregoing
shall be subject to any other liens or security interests, except for certain
customary exceptions to be agreed upon).
 
   
Termination of Commitments:
  The commitments in respect of the Credit Facilities (including pursuant to the
Commitment Letter) will terminate in their entirety on the date that is 270 days
after the date the Acquisition Agreement is notarized if the initial funding
under the Credit Facilities does not occur on or prior to such date.
 
   
Final Maturity:
  (A) US Tranche A Term Loan Facility. The US Tranche A Term Loan Facility will
mature on the sixth anniversary of the Closing Date.
 
   
 
  (B) US Tranche B Term Loan Facility. The US Tranche A Term Loan Facility will
mature on the seventh anniversary of the Closing Date.
 
   
 
  (C) Euro Term Facility. The Euro Term Loan Facility will mature on the seventh
anniversary of the Closing Date.
 
   
 
  (B) Revolving Facility. The Revolving Facility will mature on the R/C Maturity
Date.

[SENIOR CREDIT FACILITIES]



--------------------------------------------------------------------------------



 



-8-

     
Amortization Schedule:
  (A) US Tranche A Credit Facility
 
   
 
  The US Tranche A Term Loan will amortize in quarterly installments in
aggregate amounts for each year following the Closing Date in amounts to be
mutually agreed.
 
   
 
  (B) US Tranche B Credit Facility
 
   
 
  The US Tranche B Credit Facility will amortize at a rate of 1.00% per annum on
a quarterly basis (beginning with the first full fiscal quarter after the
Closing Date) for the first six years and three quarters, respectively, after
the Closing Date with the balance paid in full at maturity.
 
   
 
  (C) Euro Tranche B Credit Facility
 
   
 
  The Euro Tranche B Credit Facility will amortize at a rate of 1.00% per annum
on a quarterly basis (beginning with the first full fiscal quarter after the
Closing Date) for the first six years and three quarters, respectively, after
the Closing Date with the balance paid in full at maturity.
 
   
Letters of Credit:
  Letters of credit under the Revolving Facility (“Letters of Credit”) will be
issued by a Lender to be agreed by the Lead Arrangers and the US Borrower (in
such capacity, the “L/C Lender”). The issuance of all Letters of Credit shall be
subject to the customary procedures of the L/C Lender.
 
   
 
  No Letter of Credit shall, without the consent of the L/C Lender, have an
expiration date after the earlier of (a) one year after the date of issuance and
(b) the date that is five business days to the R/C Maturity Date, provided that
any Letter of Credit with a one-year tenor may provide for the renewal thereof
for additional one-year periods (which shall in no event extend beyond the date
referred to in clause (b) above).
 
   
 
  Drawings under any Letter of Credit shall be reimbursed by the Borrower
(whether from its own funds or with the proceeds of the Revolving Facility)
following receipt of notice of such drawing and any unreimbursed drawing shall
be deemed a request for a Revolving Loan in the amount of

[SENIOR CREDIT FACILITIES]



--------------------------------------------------------------------------------



 



-9-

     
 
  such drawing. To the extent the Borrower does not so reimburse the L/C Lender,
the Lenders under the Revolving Facility shall be irrevocably and
unconditionally obligated to reimburse the L/C Lender on a pro rata basis.
 
   
Letter of Credit Fees:
  Letter of Credit fees will be payable for the account of the Revolving
Facility Lenders on the daily average undrawn face amount of each Letter of
Credit at a rate per annum equal to the applicable margin for Revolving Loans
that are LIBOR rate loans in effect at such time, which fees shall be paid
quarterly in arrears. In addition, an issuing fee on the face amount of each
Letter of Credit in an amount per annum to be agreed shall be payable to the L/C
Lender for its own account, which fee shall also be payable quarterly in
arrears.
 
   
Interest Rates and Fees:
  Interest rates and fees in connection with the Credit Facilities will be as
specified on Annex I attached hereto.
 
   
Default Rate:
  Overdue principal, interest and other amounts shall bear interest at a rate
per annum equal to 2% in excess of the applicable interest rate (including
applicable margin).
 
   
Mandatory Prepayments/Reductions
in Commitments:
  The Term Loan Facilities will be required to be prepaid on a pro rata basis
with (a) commencing with the first full fiscal year following the Closing Date,
an amount equal to (i) 50% of annual Excess Cash Flow (to be defined in a
mutually satisfactory manner but to be based on free cash flow, adjusted to take
into account, among other things, debt service, certain prepayments of debt,
capital expenditures and permitted investments in a manner to be agreed), minus
(ii) optional Term Loan prepayments (and Revolving Facility prepayments
accompanied by permanent reductions in the Revolving Facility) during such
fiscal year, provided that the foregoing percentage shall be reduced to (x) 25%
upon achievement of a Leverage Ratio to be agreed and (y) zero upon achievement
of a Leverage Ratio to be agreed, (b) 100% of the net cash proceeds (including
condemnation and insurance proceeds) of asset sales and other asset dispositions
outside of the

[SENIOR CREDIT FACILITIES]



--------------------------------------------------------------------------------



 



-10-

     
 
  ordinary course by the US Borrower or any of its subsidiaries (subject to
baskets and exceptions to be agreed upon, including, without limitation, an
exception for the sale of assets, including inventory, or property in the
ordinary course of business, and subject to full rights of reinvestment within
12 months of receipt of net proceeds, provided that if such amounts are
committed to be reinvested within such 12 month period, such reinvestment period
shall extend for an additional 6 months); provided that no such prepayment shall
be required if the US Borrower has a Leverage Ratio below a level to be agreed,
and (c) 100% of the net cash proceeds of the issuance or incurrence of debt by
the US Borrower or any of its subsidiaries (subject to baskets and exceptions to
be agreed upon), including an exception for debt permitted by the Credit
Facilities other than debt, if any, which can only be incurred to the extent the
proceeds thereof are applied to prepay the Credit Facilities). The Credit
Agreement will contain customary provisions designed to reduce the adverse tax
consequences resulting from the repatriation of cash of foreign subsidiaries in
connection with mandatory prepayments.
 
   
 
  Each such mandatory prepayment will be applied to the scheduled amortization
payments of the Term Loan Facilities in forward order for the unpaid quarterly
amounts due in the next 24 months after such prepayment and thereafter ratably
to the remaining scheduled amortization payments under each of the Term Loan
Facilities.
 
   
 
  Any Lender may elect not to accept any mandatory prepayments (each, a
“Declining Lender”). Any prepayment amount declined by a Declining Lender (to
the extent not accepted by other Lenders), subject to any prepayment
requirements of the Notes and/or the Interim Loan, may be retained by the
Borrowers.
 
   
 
  Revolving Loans will be immediately prepaid to the extent that the aggregate
extensions of credit under the Revolving Facility exceed the commitments then in
effect under the Revolving Facility. To the extent that the amount to be

[SENIOR CREDIT FACILITIES]



--------------------------------------------------------------------------------



 



-11-

     
 
  applied to the repayment of the Revolving Loans exceeds the amount thereof
then outstanding, Borrower shall cash collateralize outstanding Letters of
Credit.
 
   
Voluntary Prepayments/Reductions
in Commitments:
  (A) Term Loan Facilities. Loans under any of the Term Loan Facilities may be
prepaid at any time in whole or in part at the option of the US Borrower, in a
minimum principal amount and in multiples to be agreed upon, without premium or
penalty (except, in the case of LIBOR borrowings, breakage costs (excluding any
interest margin) related to prepayments not made on the last day of the relevant
interest period). Voluntary prepayments of Loans under the Term Loan Facilities
will be applied as directed by the US Borrower.
 
   
 
  (B) Revolving Facility. The unutilized portion of the commitments under the
Revolving Facility may be reduced and loans under the Revolving Facility may be
repaid at any time, in each case, at the option of the US Borrower, in a minimum
principal amount and in multiples to be agreed upon, without premium or penalty
(except, in the case of LIBOR borrowings, breakage costs (excluding any interest
margin) related to prepayments not made on the last day of the relevant interest
period).
 
   
Conditions to Effectiveness and to Initial Loans:
  The effectiveness of the credit agreement and the making of the initial loans
under the Credit Facilities shall be subject to the conditions precedent set
forth on Annex I to the Commitment Letter.
 
   
Conditions to All Extensions of Credit:
  Each extension of credit under the Credit Facilities (other than extensions on
the Closing Date) will be subject to the following conditions, subject to the
Clean-up Period (as defined below):
 
  (i) absence of any continuing Default or Event of Default (to be defined), and
(ii) continued accuracy of representations and warranties in all material
respects (which materiality exception will not apply to

[SENIOR CREDIT FACILITIES]



--------------------------------------------------------------------------------



 



-12-

     
 
  representations and warranties qualified by materiality standards).
 
   
Representations and Warranties:
  Customary for facilities similar to the Credit Facilities (and applying to the
US Borrower and its subsidiaries) to consist of the following representations
and warranties: organization; powers; subsidiaries; authorization;
enforceability; governmental approvals; no conflicts; financial statements and
financial condition; no material adverse change; properties; litigation and
environmental matters; labor matters; solvency of the US Borrower and its
subsidiaries, taken as a whole, on the Closing Date; intellectual property;
compliance with laws and agreements; disclosure; margin regulations; and
investment company status.
 
   
Affirmative Covenants:
  The definitive documentation for the Credit Facilities shall contain the
following affirmative covenants (in each case applicable to the US Borrower and
its subsidiaries, as appropriate and subject to customary materiality thresholds
and exceptions to be mutually agreed): financial statements of the US Borrower
and other information; notices of material events; existence; conduct of
business; payment of obligations; maintenance of properties; insurance; books
and records; inspection rights; compliance with laws; compliance with
agreements; use of proceeds and letters of credit; subsidiary guarantees;
additional collateral; and further assurances.
 
   
Negative Covenants:
  The definitive documentation for the Credit Facilities shall contain the
following negative covenants (applying to the US Borrower and its subsidiaries,
as applicable) (all such covenants to be subject to customary baskets and
exceptions to be agreed upon): limitation on indebtedness (exceptions to include
an incurrence-based debt basket based on compliance with a financial ratio);
limitation on liens; limitation on restricted payments; limitation on
investments; limitation on prepayments of specified indebtedness (with
exceptions to be agreed); limitations on transactions with affiliates;
limitation on changes in fiscal year; limitation on restrictions on
distributions from

[SENIOR CREDIT FACILITIES]



--------------------------------------------------------------------------------



 



-13-

     
 
  subsidiaries; and limitation on mergers and certain asset sales.
 
   
Financial Covenant:
  For the benefit of Lenders under the Revolving Facility, the Revolving
Facility will require that at any time following the end of the first full
fiscal quarter after the Closing Date any loans and/or letters of credit in an
aggregate amount of at least $100,000,000 are outstanding under the Revolving
Facility, the Borrower shall maintain a maximum ratio of total debt to trailing
four quarter adjusted EBITDA to be agreed. The financial covenant contemplated
above will be tested on a quarterly basis when loans and/or letters of credit in
an aggregate amount of at least $100,000,000 are outstanding under the Revolving
Facility (and on a pro forma basis as of the end of the prior fiscal quarter for
any extension of credit under the Revolving Facility which would result in at
least $100,000,000 outstanding under the Revolving Facility to the extent such
financial covenant was not applicable as of the end of the most recently ended
quarter prior to such credit extension) and will apply to Borrower and its
subsidiaries on a consolidated basis.
 
   
Events of Default:
  The definitive documentation for the Credit Facilities shall contain the
following events of default (in each case applicable to the US Borrower and its
subsidiaries, subject to materiality thresholds, baskets, exceptions and
customary grace periods to be agreed upon): nonpayment of principal, interest or
fees; material inaccuracy of representations and warranties; violation of
covenants (subject, in the case of affirmative covenants, to a grace period of
30 days after notice by the Administrative Agent and subject to a grace period
to be agreed with respect to the Term Loan Facilities in the case of a default
under the financial covenant described above); cross-default to other
indebtedness in an amount to be agreed; bankruptcy events; unsatisfied judgment;
invalidity or repudiation of any guarantees or security document with respect to
a material portion of the collateral; certain ERISA events; and change of
control.

[SENIOR CREDIT FACILITIES]




--------------------------------------------------------------------------------



 



-14-

     
Clean-up Period:
  During the period expiring 90 days following the Closing Date (the “Clean-up
Period”), any matter or circumstance that exists in respect of the Acquired
Business and its subsidiaries (collectively, the “Target Group”) that would
otherwise constitute a breach of a representation or warranty or covenant or
constitute a default or event of default under the definitive documentation for
the Credit Facilities and which:
 
   
 
  (A) is capable of being cured within the Clean-up Period (and, if any Borrower
or any member of the Target Group is aware of the relevant circumstances at the
time, reasonable efforts are being used to cure the same);
 
   
 
  (B) has not been procured or approved by the US Borrower;
 
   
 
  (C) does not constitute a bankruptcy default or bankruptcy event of default;
and
 
   
 
  (D) has not resulted in a Material Adverse Change (as defined in the Credit
Agreement);
 
   
 
  shall be deemed not to give rise to such a breach and will not operate as a
failure of a condition to the availability of borrowings under the Credit
Facilities (and notwithstanding the occurrence of such matter or circumstance,
the Lenders shall be required to make extensions of credit available to the
Borrowers if all other conditions precedent to such extensions of credit have
been satisfied or waived in accordance with the definitive documentation for the
Credit Facilities) unless it continues to exist on the date that is 90 days
following the Closing Date; provided that if any such matters or circumstances
are continuing at the end of such period, there shall be a breach of the
applicable representation or warranty or covenant or default or event of
default, as the case may be.
 
   
Yield Protection and Increased Costs:
  Customary provisions (i) protecting the Lenders against increased costs or
loss of yield resulting from changes in

[SENIOR CREDIT FACILITIES]



--------------------------------------------------------------------------------



 



-15-

     
 
  reserve, capital adequacy and other requirements of law and from the
imposition of or changes in withholding or other taxes (subject in each case to
limitations on time periods for claims and a right of the Borrowers to replace
any Lender making such a claim) and (ii) indemnifying the Lenders for breakage
costs (excluding interest margin) in connection with, among other things,
prepayment of LIBOR Rate borrowing other than on the last day of an interest
period.
 
   
Assignments and Participations:
  Each assignment (unless to another Lender or its affiliates shall be in a
minimum amount of the US dollar equivalent of $1,000,000 (or, in the case of an
assignment under the Revolving Facility, $5,000,000) (unless the US Borrower and
the Administrative Agent otherwise consent or unless the assigning Lender’s
exposure is thereby reduced to $0). Assignments (which may be non-pro rata among
loans and commitments) of the Loans or commitments shall require the US
Borrower’s and the Administrative Agent’s consent (such consents not to be
unreasonably withheld, delayed or conditioned), except that (i) no such consent
of the US Borrower or the Administrative Agent need be obtained to effect an
assignment to any Lender (or its affiliates or approved funds) except with
respect to the consent of the Administrative Agent for assignments under the
Revolving Credit Facility and (ii) no consent by the US Borrower will be
required if a payment or bankruptcy event of default has occurred and is
continuing. Participations shall be permitted without restriction. Voting rights
and benefits of participants will be subject to customary limitations.
 
   
Amendments:
  Lenders having a majority of the outstanding credit exposure and available
commitments (the “Required Lenders”), subject to amendments of certain customary
provisions of the Credit Documents requiring the consent of Lenders having a
greater share (or all) of the outstanding credit exposure and available
commitments (it being understood that any required approval for purposes of
releasing less than all or substantially all of the Guarantors or the Collateral
will only require the consent of the Required Lenders). Any amendment or waiver
of the

[SENIOR CREDIT FACILITIES]



--------------------------------------------------------------------------------



 



-16-

     
 
  financial covenant described above shall only require the consent of lenders
with a majority of the commitments under the Revolving Facility.
 
   
 
  The Credit Facilities shall contain customary provisions permitting the
Borrowers to replace non-consenting Lenders in connection with amendments and
waivers requiring the consent of all Lenders or of all Lenders directly affected
thereby so long as Lenders holding more than 50% of the aggregate amount of the
loans and commitments under the Credit Facilities shall have consented thereto.
 
   
Expenses and Indemnification:
  In addition to those reasonable out-of-pocket expenses reimbursable under the
Commitment Letter, all reasonable out-of-pocket expenses of the Lead Arrangers
and the Administrative Agent (and the Lenders for enforcement costs and
documentary taxes) associated with the preparation, execution and delivery of
any waiver or modification (whether or not effective) requested by the US
Borrower of, and the enforcement (as against the Credit Parties) of, any Credit
Document (including reasonable fees, disbursements and other charges of a single
counsel for the Administrative Agent; provided that reasonable fees,
disbursements and other charges of additional counsel shall be reimbursed in the
event of a need for local and/or regulatory counsel) are to be paid by the
Credit Parties.
 
  The Credit Parties will indemnify each of the Lead Arrangers, the
Administrative Agent and the other Lenders and hold them harmless from and
against all liabilities and related reasonable out-of-pocket costs and expenses
(including reasonable fees, disbursements and other charges of a single counsel;
provided that additional counsel may be retained in the event of conflict or a
need for local counsel) arising out of or relating to any litigation or other
proceeding (regardless of whether the Lead Arrangers, the Administrative Agent
or any such other Lender is a party thereto) that relate to the Transactions or
any transactions related thereto, except to the extent determined by a final
judgment of a court of competent

[SENIOR CREDIT FACILITIES]



--------------------------------------------------------------------------------



 



-17-

     
 
  jurisdiction to have resulted from the bad faith, gross negligence or willful
misconduct of such person or its officers, directors, employees, affiliates,
agents or controlling persons.
 
   
Governing Law and Forum:
  New York.
 
   
Waiver of Jury Trial:
  All parties to the Credit Documents will waive the right to trial by jury.
 
   
Special Counsel for Lead
Arrangers:
  Cahill Gordon & Reindel llp (including local counsel as selected by the Lead
Arrangers).

[SENIOR CREDIT FACILITIES]



--------------------------------------------------------------------------------



 



 

ANNEX I

     
Interest Rates and Fees:
  Interest on the loans under the Credit Facilities will accrue at a rate based
on, except in the case of loans under the Euro Term Loan Facility, the ABR plus
the Applicable Margin or, except in the case of swingline loans, LIBOR plus the
Applicable Margin. The “Applicable Margin” shall mean (i) if the US Borrower
shall have delivered the Required Target Financials and the Credit Facilities
shall have received ratings from Moody’s and S&P, and the US Borrower’s
corporate credit rating is at least B1 from Moody’s and B+ from S&P (x) 2.00% in
the case of LIBOR loans and (y) 1.00% in the case of ABR loans, (ii) if the US
Borrower shall have delivered the Required Target Financials and the Credit
Facilities shall have received ratings from Moody’s and S&P, and clause (i) does
not apply but the US Borrower’s corporate credit rating is at least B2 from
Moody’s and B from S&P (x) 2.25% in the case of LIBOR loans and (y) 1.25% in the
case of ABR loans and (iii) if neither clause (i) nor clause (ii) applies, 2.75%
in the case of LIBOR loans and (y) 1.75% in the case of ABR loans; provided,
that, from and after the date of delivery of (x) financial statements of the US
Borrower for the first full fiscal quarter ending after the Closing Date and
(y) all audited and unaudited financial statements of the Acquired Business that
the US Borrower is required to file with the SEC pursuant to Item 9.01 of
Form 8-K (the “Required Target Financials”), Applicable Margins under the
Revolving Facility and the US Tranche A Term Loan Facility will be based on a
grid to be negotiated based on the US Borrower’s total leverage ratio.
 
   
 
  “ABR” means the higher of (i) the corporate base rate of interest announced by
the Administrative Agent from time to time, changing effective on the date of
announcement of said corporate base rate changes, and (ii) the Federal Funds
Rate plus 0.50% per annum. The corporate base rate is not necessarily the lowest
rate charged by the Administrative Agent to its customers.
 
   
 
  “LIBOR” means the rate determined by the Administrative Agent to be available
to the Lenders in the London

[SENIOR CREDIT FACILITIES]



--------------------------------------------------------------------------------



 



-2-

     
 
  interbank market for deposits in the applicable currency in the amount of, and
for a maturity corresponding to, the amount of the applicable LIBOR loan (as
such rate appears on, in the case of dollars, page 3750 of the Dow Jones Market
Service and, in the case of Euro, page 248 of the Telerate screen (or any
successor screen)), as adjusted for maximum statutory reserves and mandatory
costs.
 
   
 
  Borrower may select interest periods of one, two, three or six months for
LIBOR borrowings (or, if agreed to by all applicable Lenders, nine or twelve
months). Interest will be payable in arrears (i) in the case of ABR loans, at
the end of each quarter and (ii) in the case of LIBOR loans, at the end of each
interest period and, in the case of any interest period longer than three
months, no less frequently than every three months. Interest on all borrowings
shall be calculated on the basis of the actual number of days elapsed over
(x) in the case of LIBOR loans, a 360-day year, and (y) in the case of ABR
loans, a 365- or 366-day year, as the case may be.
 
   
 
  Commitment fees accrue on the undrawn amount of the Revolving Facility
(without giving effect to any swingline loans), commencing on the Closing Date.
The commitment fee in respect of the Revolving Facility will be 0.50% per annum;
provided, that, from and after the date of delivery of (x) financial statements
of the US Borrower for the first full fiscal quarter ending after the Closing
Date and (y) the Required Target Financials, commitment fees under the Revolving
Facility will be based on a grid to be negotiated based on the US Borrower’s
total leverage ratio.
 
   
 
  All commitment fees will be payable in arrears at the end of each quarter and
upon any termination of any commitment, in each case for the actual number of
days elapsed over a 360-day year.

[SENIOR CREDIT FACILITIES]

 



--------------------------------------------------------------------------------



 



      CONFIDENTIAL   EXHIBIT B

INTERIM LOAN
SUMMARY OF TERMS AND CONDITIONS*

     
Borrower:
  Mylan Laboratories, Inc. (“Borrower”).
 
   
Joint Lead Arrangers:
  Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Citigroup Global Markets Inc. (the “Lead Arrangers”).
 
   
Administrative Agent:
  A Lender or other financial institution to be agreed between the Borrower and
Merrill Lynch (the “Administrative Agent”).
 
   
Lenders:
  Merrill Lynch Capital Corporation (or one of its affiliates), Citigroup, GSCP
and a syndicate of financial institutions (the “Lenders”) arranged by the Lead
Arrangers and reasonably acceptable to Borrower.
 
   
Interim Loan:
  Senior Interim Loan (the “Interim Loan”).
 
   
Principal Amount:
  $2,850.0 million.
 
   
Documentation:
  Usual for facilities and transactions of this type and reasonably acceptable
to Borrower and the Lead Arrangers. The documentation for the Interim Loan will
include, among others, a credit agreement (the “Interim Loan Agreement”),
guarantees and other appropriate documents (collectively, the “Interim Loan
Documents”), which shall be reasonably consistent with the documentation for the
Senior Credit Facilities, except as to economic terms, provisions pertaining to
security and other provisions relating to terms which are different as
contemplated herein.
 
   
Transactions:
  As described in the Commitment Letter.

 

*   Capitalized terms used herein and not defined shall have the meanings
assigned to such terms in the attached Credit Facilities Commitment Letter (the
“Commitment Letter”).

[INTERIM LOAN]



--------------------------------------------------------------------------------



 



-2-

     
Use of Proceeds:
  Together with proceeds derived from the Senior Credit Facilities, to finance
the Acquisition and the Refinancing and to pay the fees and expenses related to
the Transactions.
 
   
Termination of Commitments:
  The commitment in respect of the Interim Loan (including pursuant to the
Commitment Letter) will automatically and permanently terminate on the date that
is 270 days after the date the Acquisition Agreement is notarized. In addition,
the commitments in respect of the Interim Loan will automatically and
permanently terminate on the date of the consummation of the Acquisition to the
extent not drawn down on such date.
 
   
Maturity:
  The Interim Loan will mature on the date (the “Initial Maturity Date”) that is
twelve months after the initial funding date (the “Funding”). Upon the
satisfaction of the terms and conditions described under “Exchange Feature;
Rollover Securities and Rollover Loans”, the Interim Loan will be exchanged for,
at the option of each Lender, either (i) unsecured senior debt securities
(“Rollover Securities”), evidenced by an indenture in a form attached to the
Interim Loan Agreement and maturing on the ninth anniversary of the Initial
Maturity Date, or (ii) unsecured senior loans maturing on the ninth anniversary
of the Initial Maturity Date (the “Rollover Loans”), evidenced by the Interim
Loan Agreement.
 
   
Interest Rate:
  (A) Interim Loan. The Interim Loan will bear interest at a rate per annum
expressed as a basis point spread over 3 month LIBOR:

                      From the   To the             Beginning   End of          
  of Month   Month   Spread        
1
  6   450 bps        
7
  9   500 bps        
10
  12   550 bps        

     
 
  Notwithstanding the foregoing, in no event will the interest rate (without
giving effect to default interest) be greater than 11.25% per annum (the
“Interest Cap”).

[INTERIM LOAN]



--------------------------------------------------------------------------------



 



-3-

     
 
  To the extent that LIBOR cannot be determined or any Lender is unable to
maintain a LIBOR loan, the Interim Loan shall bear interest at a rate per annum
equal to the higher of (x) the Federal Funds Rate plus 0.50% per annum or
(y) the Prime Rate (as determined by the Administrative Agent), plus in each
case the spread as indicated above (minus 100 bps).
 
   
 
  (B) Rollover Securities and Rollover Loans. The Rollover Loans and Rollover
Securities (other than Fixed Rate Rollover Securities) will bear interest at a
rate equal to the Initial Rate (as defined below) plus the Exchange Spread (as
defined below). Notwithstanding the foregoing, the interest rate per annum
payable on the Rollover Loans and any Rollover Securities shall not exceed the
Interest Cap set forth above with respect to the Interim Loan.
 
   
 
  “Exchange Spread” means 0 basis points during the three-month period
commencing on the Initial Maturity Date and shall increase by 50 basis points at
the beginning of each subsequent three-month period.
 
   
 
  “Initial Rate” shall be determined on the Initial Maturity Date and shall
equal the interest rate borne by the Interim Loan on the day immediately
preceding the Initial Maturity Date plus 50 basis points.
 
   
Default Rate:
  All overdue amounts shall bear interest at a rate per annum equal to 2% in
excess of the applicable interest rate (including applicable margin).
 
   
Interest Payment Dates:
  (A) Interim Loan. Quarterly, in arrears.
 
   
 
  (B) Rollover Securities and Rollover Loans. Quarterly, in arrears (or
semi-annually in arrears in the case of Fixed Rate Rollover Securities).
 
   
Security:
  None (including in respect of the Rollover Securities and Rollover Loans).
 
   
Guarantee:
  The Interim Loan will be guaranteed on an unsecured senior basis by each US
subsidiary of Borrower that guarantees the Senior Credit Facilities. Each
guarantee of the

[INTERIM LOAN]



--------------------------------------------------------------------------------



 



-4-

     
 
  Interim Loan shall be automatically released upon release of the corresponding
guarantee under the Senior Credit Facilities.
 
   
Ranking:
  The Interim Loan (and the Rollover Securities and Rollover Loans) will be an
unsecured senior obligation of Borrower ranking pari passu with other senior
indebtedness of Borrower.
 
   
Optional Prepayment:
  The Interim Loan (and Rollover Loans) will be prepayable at par at any time at
Borrower’s option, in whole or in part, plus accrued and unpaid interest.
Breakage costs (excluding interest margin), if any, will be paid by Borrower.
 
   
Mandatory Prepayment:
  To the extent not prohibited by the Senior Credit Facilities, upon the receipt
by Borrower or any of its subsidiaries of the net cash proceeds from (i) the
issuance of any debt (other than under the Senior Credit Facilities and subject
to exceptions and baskets to be negotiated); (ii) any sale for cash of capital
stock or any securities convertible into or exchangeable for capital stock or
any warrants, rights or options to acquire capital stock (subject to baskets and
exceptions to be agreed upon, including, without limitation, an exception for
the sale of equity in connection with incentive compensation plans and issuances
in connection with acquisitions); and (iii) insurance proceeds or asset sales
and other asset dispositions (to the extent such proceeds are not applied to the
Senior Credit Facilities and subject to baskets and exceptions to be agreed
upon, including, without limitation, an exception for the sale of assets,
including inventory, or property in the ordinary course of business, and subject
to full rights of reinvestment within 12 months of receipt of net proceeds,
provided that if such amounts are committed to be reinvested within such
12 month period, such reinvestment period shall extend for an additional
6 months), Borrower will prepay the Interim Loan in an amount equal to such net
proceeds at par, together with accrued interest thereon. Breakage costs
(excluding interest margin), if any, will be paid by Borrower.

[INTERIM LOAN]



--------------------------------------------------------------------------------



 



-5-

     
Change of Control:
  Upon the occurrence of a Change of Control (to be defined), Borrower will be
required to offer to prepay the entire aggregate principal amount of the Interim
Loan or Rollover Securities and Rollover Loans, as the case may be, in cash for
a purchase price equal to 100% of the principal amount thereof (101% in the case
of Fixed Rate Rollover Securities), plus accrued and unpaid interest.
 
   
Exchange Feature; Rollover Securities and Rollover Loans:
  On the Initial Maturity Date, unless Borrower is in bankruptcy, each Lender
(and participant) shall have its interest in the Interim Loan automatically
exchanged for, at the option of each Lender, either Rollover Securities or
Rollover Loans, and each Lender may at any time exchange its Rollover Loans for
Rollover Securities. The Rollover Securities (including the Fixed Rate Rollover
Securities) and the Rollover Loans will be (i) mandatorily redeemable or
repayable (as applicable) from proceeds of certain asset sales on the basis
applicable to the Interim Loan, except that, in lieu of mandatory prepayments,
Borrower shall be required to make mandatory offers to purchase such Rollover
Securities or Rollover Loans and (ii) optionally redeemable or repayable (as
applicable) at par plus accrued and unpaid interest, subject to the provisions
relating to Fixed Rate Rollover Securities. All mandatory offers to repurchase
shall be made pro rata between the Rollover Securities (including Fixed Rate
Rollover Securities) and the Rollover Loans, and all optional redemptions and
repayments shall be made pro rata between the Rollover Securities (other than
Fixed Rate Rollover Securities) and the Rollover Loans and shall be accompanied
by either (x) a pro rata redemption of Fixed Rate Rollover Securities at the
premium then applicable thereto or (y) a pro rata offer to repurchase Fixed Rate
Rollover Securities.
 
   
 
  The Rollover Securities will contain customary defeasance provisions.
 
   
 
  Breakage costs (excluding interest margin), if any, will be paid by Borrower
(except in the case of Fixed Rate Rollover Securities).

[INTERIM LOAN]



--------------------------------------------------------------------------------



 



-6-

     
 
  No Rollover Securities will be issued until the Borrower receives requests to
issue at least an aggregate of $75.0 million of Rollover Securities.
 
   
 
  The Rollover Securities (including any Fixed Rate Rollover Securities) will be
evidenced by an indenture in form for qualification under the Trust Indenture
Act and will otherwise contain provisions customary for public debt securities,
but shall in no event be more restrictive than those contained in the
preliminary offering memorandum or private placement memorandum used to market
the Senior Notes prior to the Closing Date, and the Rollover Loans will be
evidenced by the Interim Loan Agreement. The holders of the Rollover Securities
will be entitled to exchange offer and other registration rights to permit
resale by the holders of Rollover Securities without restriction under
applicable securities laws no less favorable to holders than those customarily
applicable to an offering pursuant to Rule 144A.
 
   
Fixed Rate Rollover Securities:
  Each holder of Rollover Loans or Rollover Securities shall have the right,
upon a sale to a third party to fix the interest rate on such Rollover Security
or to exchange such Rollover Loan for a fixed rate Rollover Security (each a
“Fixed Rate Rollover Security”) at a rate not higher than the then applicable
rate of interest.
 
   
 
  No Fixed Rate Rollover Securities will be issued until the Borrower receives
requests to issue at least an aggregate of $75.0 million of Fixed Rate Rollover
Securities.
 
   
 
  Each Fixed Rate Rollover Security will be non-callable for five years from the
Closing Date (subject to 35% clawback provisions with the proceeds of customary
equity offerings at par plus accrued interest plus a premium equal to the
coupon) and will be callable thereafter at par plus accrued interest plus a
premium equal to one-half the coupon in effect on the date of sale of the Fixed
Rate Rollover Securities, which premium shall decline ratably on each
anniversary of the Initial Maturity Date to zero two years before the maturity
of the Fixed Rate Rollover Securities; provided, however, that any Fixed Rate
Rollover Securi-

[INTERIM LOAN]



--------------------------------------------------------------------------------



 



-7-

     
 
  ties will be callable prior to such fifth anniversary at a redemption price
equal to par plus accrued interest plus a make whole premium calculated on the
basis of a discount rate equal to the then Treasury Rate plus one-half of one
percent (0.50%).
 
   
Conditions to Effectiveness and to Interim Loan:
  As set forth on Annex I to the Commitment Letter.
 
   
Representations and Warranties:
  The definitive documentation shall contain such representations and warranties
as are substantially similar to those set forth in the Senior Term Sheet, with
modifications and additions as are usual and customary for bridge financings.
 
   
Affirmative Covenants:
  The definitive documentation shall contain such affirmative covenants as are
substantially similar to those set forth in the Senior Term Sheet (excluding the
covenants pertaining to security), with modifications and additions as are usual
and customary for bridge financings.
 
   
 
  Upon issuance of the Rollover Securities and the Rollover Loans, the
affirmative covenants shall conform to affirmative covenants customary in a
high-yield indenture, but shall in no event be more restrictive than those
contained in the preliminary offering memorandum or private placement memorandum
used to market the Senior Notes prior to the Closing Date.
 
   
Negative Covenants:
  The definitive documentation shall contain such negative covenants as are
substantially similar to those set forth in the Senior Term Sheet (excluding the
covenants pertaining to security), with modifications and additions as are usual
and customary for bridge financings.
 
   
 
  Upon issuance of the Rollover Securities and the Rollover Loans, the negative
covenants shall conform to negative covenants customary in a high-yield
indenture, but shall in no event be more restrictive than those contained in the
preliminary offering memorandum or private placement memorandum used to market
the Senior Notes prior to the Closing Date.

[INTERIM LOAN]



--------------------------------------------------------------------------------



 



-8-

     
Financial Covenants:
  None.
 
   
Events of Default:
  The definitive documentation shall contain such events of default as are
customary for facilities similar to the Interim Loan and reasonably consistent
with those in the Senior Credit Facilities. Upon issuance of the Rollover
Securities and the Rollover Loans, the events of default shall conform to events
of default customary in a high-yield indenture, but shall in no event be more
restrictive than those contained in the preliminary offering memorandum or
private placement memorandum used to market the Senior Notes prior to the
Closing Date.
 
   
Clean-up Period:
  Same as for Senior Credit Facilities.
 
   
Refinancing of Interim Loan:
  Borrower shall use commercially reasonable efforts to (i) cooperate with the
investment banks party to the Engagement Letter (the “Take-out Banks”) and
provide the Take-out Banks with information reasonably required by the Take-out
Banks in connection with the offering of debt securities (the “Debt Offering”)
or other means of refinancing the Interim Loan and the Rollover Securities and
the Rollover Loans, (ii) assist the Take-out Banks in connection with the
marketing of the Take-out Securities (including promptly providing to the
Take-out Banks any information reasonably requested to effect the issue and sale
of the Take-out Securities and making available senior management of Borrower
for investor meetings), (iii) cooperate with the Take-out Banks in the timely
preparation of any registration statement or private placement memorandum
relating to the Debt Offering and other marketing materials to be used in
connection with the syndication of the Interim Loan.
 
   
Yield Protection and Increased Costs:
  For the Interim Loan, as are usual for facilities and transactions of this
type and as are substantially similar to the provisions set forth in the Senior
Term Sheet. For the Rollover Securities and the Rollover Loans, none.

[INTERIM LOAN]



--------------------------------------------------------------------------------



 



-9-

     
Required Lenders:
  Lenders having a majority of the outstanding credit exposure (the “Required
Lenders”), subject to certain customary provisions of the Interim Loan Documents
requiring the consent of Lenders having a greater share (or all) of the
outstanding credit exposure (it being understood that any required approval for
purposes of releasing less than all or substantially all of the Guarantors shall
only require the consent of the Required Lenders).
 
   
 
  The definitive documentation for the Interim Loan and the Rollover Loan shall
contain customary provisions permitting the Borrower to replace non-consenting
Lenders in connection with amendments and waivers requiring the consent of all
Lenders or of all Lenders directly affected thereby so long as Lenders holding
more than 50% of the outstanding credit exposure have consented thereto.
 
   
Assignments and Participations:
  Each assignment (unless to another Lender or its affiliates) shall be in a
minimum amount of $1.0 million (unless Borrower and the Administrative Agent
otherwise consent or unless the assigning Lender’s exposure is thereby reduced
to zero). Prior to the first anniversary of the Closing Date, assignments shall
be subject to the consent of each of the Borrower and the Lead Arrangers to the
extent that any such assignment would cause Lenders on the Closing Date to hold
less than 50.1% of the outstanding credit exposure (such consent not to be
unreasonably withheld, delayed or conditioned, provided that Borrower’s consent
will not be required if a payment or bankruptcy event of default has occurred
and is continuing). Following the first anniversary of the Closing Date,
assignments shall be permitted with the consent of the Administrative Agent.
Participations shall be permitted without restriction. Voting rights and
benefits of participants will be subject to customary limitations.
 
   
Expenses and Indemnification:
  In addition to those reasonable out-of-pocket expenses reimbursable under the
Commitment Letter, all reasonable out-of-pocket expenses of the Lead Arrangers
and the Administrative Agent (and the Lenders for enforcement costs and
documentary taxes) associated with the preparation, execution and delivery of
any waiver or modification

[INTERIM LOAN]



--------------------------------------------------------------------------------



 



-10-

     
 
  (whether or not effective) requested by the Borrower of, and the enforcement
of, any Interim Loan Document (including reasonable fees, disbursements and
other charges of a single counsel, provided that reasonable fees, disbursements
and other charges of additional counsel may be reimbursed in the event of a need
for local and/or regulatory counsel) are to be paid by the Borrower.
 
   
 
  Borrower will indemnify each of the Lead Arrangers, the Administrative Agent
and the other Lenders and hold them harmless from and against all liabilities
and related reasonable out-of-pocket costs and expenses (including reasonable
fees, disbursements and other charges of a single counsel, provided that
reasonable fees, disbursements and other charges of additional counsel may be
reimbursed in the event of a conflict or a need for local and/or regulatory
counsel) and liabilities arising out of or relating to any litigation or other
proceeding (regardless of whether the Lead Arrangers, the Administrative Agent
or any such other Lender is a party thereto) that relates to the Transactions or
any transactions related thereto, except to the extent determined by a final
judgment of a court of competent jurisdiction to have resulted from the bad
faith, gross negligence or willful misconduct of such person or its officers,
directors, employees, affiliates, agents or controlling persons.
 
   
Governing Law and Forum:
  New York.
 
   
Waiver of Jury Trial:
  All parties to the Interim Loan Documents waive right to trial by jury.
 
   
Special Counsel for Lead
Arrangers:
  Cahill Gordon & Reindel llp(and such appropriate local counsel as may be
selected by the Lead Arrangers).

[INTERIM LOAN]

 